Citation Nr: 1134225	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from February 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously been before the Board, most recently in September 2010, when it granted the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD, and it increased the initial evaluation to 70 percent.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's September 2010 decision only to the extent that it denied entitlement to an initial evaluation in excess of 70 percent for PTSD and remanding the appeal to the Board for compliance with the instructions in the Joint Motion.  The Joint Motion further directed the Board to consider the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

The Court's March 2011 Joint Motion identified two bases for remand.  First, it indicated that the Board erred in failing to ensure that the Veteran receive a contemporaneous VA examination of his PTSD.  Second, the Board failed to consider the possibility of entitlement to TDIU.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Veteran was last afforded a VA examination for PTSD in July 2007, over four years ago.  The Joint Motion indicated that the evidence of record suggests that the Veteran's PTSD symptoms have worsened since the time of this examination.  The Joint Motion specifically cited a February 2008 treatment note that stated that the Veteran retired from security work in 2007 "because of [the] severity of [his] PTSD."  Accordingly, given both the allegation that the Veteran's symptoms have worsened and the significant length of time that has elapsed since the last VA examination, a contemporaneous VA medical examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular when it is contended that a service-connected disability has become worse).

Additionally, the Joint Motion noted that the Veteran met the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) because the Veteran was in receipt of a 70 percent schedular rating for his PTSD, and it indicated that the Board erred in not considering the Veteran's entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  

TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  A total disability rating may be assigned when the schedular rating is less than total if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that allows the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).

In the instant case, as noted above, the Veteran is in receipt of a 70 percent disability rating for his PTSD.  The schedular criteria of 38 C.F.R. § 4.16(a) are therefore met.  The remaining question is whether the Veteran's service-connected disabilities, alone, prevent him from securing or maintaining a substantially gainful occupation consistent with his education and employment background.  See 38 C.F.R. § 4.16(a) (2010).  As noted in the Joint Motion, the evidence of record also suggests that the Veteran may have difficulty securing substantially gainful employment as a result of his PTSD, including the indication in the July 2007 VA examination that the Veteran had "difficulty maintaining employment," noting that he was only employed at his current job for one week, was fired from his previous job after three months, and was generally often fired because of differences of opinion with his employer.  Additionally, a February 2008 VA treatment note stated that the Veteran retired from security work due to PTSD and was having difficulty returning to work.  A June 2010 VA treatment note indicated that the Veteran retired from security work because of his PTSD.  The Joint Remand also noted the Veteran reported only marginal income in 2009.

Therefore, on remand, as part of the Veteran's new PTSD examination, the examiner should discuss not only the severity of the Veteran's PTSD, but also the impact of the Veteran's PTSD on his individual employability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability and TDIU.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of TDIU, it must also include and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, the RO should schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also additionally describe the impact, if any, of the Veteran's PTSD and his service-connected dermatitis of the feet on his social and industrial functioning, and on his ability to maintain substantially gainful employment. 

Specifically with regard to the Veteran's ability to maintain substantially gainful employment, the examiner is asked to opine whether it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD and dermatitis of the feet prevents him from maintaining substantially (more than marginal) employment consistent with his education and employment background?   

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, and entitlement TDIU.  If any action remains adverse to the Veteran, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


